Appeal from a judgment of the Supreme Court (Teresi, J.), entered July 26, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review a determination of the Board of Farole denying his request for parole release.
Fetitioner was sentenced as a violent persistent felony offender to concurrent prison terms of 10 years to life following his 1996 conviction of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree. In March 2004, petitioner made his initial appearance before the Board of Parole and his request for parole release was denied. Following an unsuccessful administrative appeal, *1047petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition and this appeal ensued.
Since the determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and his request for parole release again was denied. Given petitioner’s subsequent reappearance before the Board in March 2006, the instant matter is now moot and must be dismissed (see Matter of Rivera v Travis, 8 AD3d 716, 716-717 [2004]).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.